     Case 5:21-cv-00120-JWH-KK Document 2 Filed 01/22/21 Page 1 of 8 Page ID #:4



 1
     Thad M. Scroggins, Esq., SBN 299453
     THE LAW OFFICE OF THAD M. SCROGGINS
 2   155 N. Lake Ave., Suite 800
 3
     Pasadena, CA 91101
     Tel: (626) 993-6715
 4   Fax: (626) 226-5594
 5   thad@scrogginsesq.com

 6   Attorneys for Plaintiff, ANTON INTERNATIONAL, INC.
 7
                                  UNITED STATES DISTRICT COURT
 8

 9                               CENTRAL DISTRICT OF CALIFORNIA
10                                      EASTERN DIVISION
11
     ANTON INTERNATIONAL, INC., a                  Case No. 5:21-cv-120
12   California corporation;
13                                                 Assigned to:
                    Plaintiff,
14                                                 COMPLAINT FOR:
     v.
15
     CHUNHONG ZHANG, an individual,                     1. COPYRIGHT INFRINGEMENT
16
     and DOES 1 through 50, inclusive;
17                                                 [DEMAND FOR JURY TRIAL]
18                  Defendants.

19          Plaintiff ANTON INTERNATIONAL, INC. (hereinafter referred to as “Plaintiff”),
20   by and through its undersigned attorney, alleges on knowledge as to its own acts and
21   otherwise on information and belief as follows:
22                                  JURISDICTION AND VENUE
23          1.      This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101 et
24   seq.
25          2.      This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 1338
26   (a) and (b).
27          3.      Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that
28   this is the judicial district in which a substantial part of the acts and omissions giving rise
                                                    1
                                                COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 2 Filed 01/22/21 Page 2 of 8 Page ID #:5



 1   to the claims occurred. Venue is also proper with this District pursuant to 28 U.S.C. §
 2   1391(c)(3) and § 1400(a).
 3                                        THE PARTIES
 4         4.     Plaintiff is a corporation organized and existing under the laws of the State
 5   of California with its principal place of business located at 1590 S Milliken Ave, Suite J,
 6   Ontario, CA 91761.
 7         5.     Upon     information   and    belief,    Defendant   CHUNHONG        ZHANG
 8   (“Defendant”) is an individual residing in China with a principal place of business located
 9   at Hongshanqu Guanshandadaoyidong Xiongchudadaoyinan Changhanglanjingguoji 7
10   Haolou 11 Ceng 16 Hao, Wuhan, Hubei, China 430000, and is doing business in and with
11   the state of California.
12         6.     Upon information and belief, Defendant operates an online business on
13   Amazon.com under the seller names “Basumee” and “Grlawn”.
14         7.     Plaintiff is informed and believes and thereon alleges that Defendants DOES
15   1 through 50, inclusive, are other parties not yet identified who have infringed the
16   copyrights that are the subject of this lawsuit, have contributed to the infringement of the
17   aforementioned copyrights, or have engaged in one or more of the wrongful practices
18   alleged herein. The true names, whether corporate, individual or otherwise, of Defendants
19   1 through 50, inclusive, are presently unknown to Plaintiff, which therefore sues said
20   Defendants by such fictitious names, and will seek leave to amend this Complaint to show
21   their true names and capacities when same have been ascertained.
22         8.     Defendant and Does 1 through 50 are collectively referred to as “Defendant”
23   herein.
24         9.     Plaintiff is informed and believes and on that basis alleges that at all times
25   mentioned in this Complaint the Defendant and each of them were the agents, servants,
26   employees, and/or alter egos of each of the other Defendants.
27   ///
28   ///
                                                   2
                                               COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 2 Filed 01/22/21 Page 3 of 8 Page ID #:6



 1                           CLAIMS RELATED TO VA 2-137-556
 2         10.    Plaintiff is the exclusive U.S. licensee of a sculpture, animal costume entitled
 3   Pink Sky Horse (the “Subject Design A”) which has been registered with the United States
 4   Copyright Office under Certificate of Registration number VA 2-137-556, effective date
 5   of July 9, 2018, attached hereto as Exhibit A.
 6         11.    Prior to the acts complained of herein, garments bearing the Subject Design
 7   A had been widely disseminated to numerous parties in the fashion and apparel industries.
 8         12.    Plaintiff is informed and believes and thereon alleges that following the
 9   distribution of the Subject Design A, Defendant distributed and/or sold garments featuring
10   a design which is substantially similar to the Subject Design A (hereinafter “Subject
11   Product A”), including but not limited to products sold on Amazon.com under the
12   following Amazon Standard Identification Numbers (ASINs): B086YWSX6L,
13   B083DN2X35, B07FPHGMKR, and B07S626YB9.
14         13.    A representative sample of the Subject Design A, and exemplar of Subject
15   Product A are set forth hereinbelow:
16                Subject Design A                               Subject Product A
17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
                                              COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 2 Filed 01/22/21 Page 4 of 8 Page ID #:7



 1                          CLAIMS RELATED TO VA 2-146-952
 2         14.   Plaintiff is the exclusive U.S. licensee of a sculpture, animal costume entitled
 3   Blue Sky Horse (the “Subject Design B”) which has been registered with the United States
 4   Copyright Office under Certificate of Registration number VA 2-146-952, effective date
 5   of September 12, 2018, attached hereto as Exhibit B.
 6         15.   Prior to the acts complained of herein, garments bearing the Subject Design
 7   B had been widely disseminated to numerous parties in the fashion and apparel industries.
 8         16.   Plaintiff is informed and believes and thereon alleges that following the
 9   distribution of the Subject Design B, Defendant distributed and/or sold garments featuring
10   a design which is substantially similar to the Subject Design B (hereinafter “Subject
11   Product B”), including but not limited to products sold on Amazon.com under the
12   following Amazon Standard Identification Numbers (ASINs): B086YWSX6L,
13   B083DN2X35, B07FPHGMKR, and B07S626YB9.
14         17.   A representative sample of the Subject Design B, and exemplar of Subject
15   Product B are set forth hereinbelow:
16                Subject Design B                              Subject Product B
17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
                                             COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 2 Filed 01/22/21 Page 5 of 8 Page ID #:8



 1                          CLAIMS RELATED TO VAu 1-386-967
 2         18.    Plaintiff is the exclusive U.S. licensee of an original pictorial or graphic work
 3   for purposes of textile printing (the “Subject Design C”) which has been registered with
 4   the United States Copyright Office under Certificate of Registration number VAu 1-386-
 5   967, effective date of October 15, 2019, attached hereto as Exhibit C.
 6         19.    Prior to the acts complained of herein, fabric and garments bearing the
 7   Subject Design C had been widely disseminated to numerous parties in the fashion and
 8   apparel industries.
 9         20.    Plaintiff is informed and believes and thereon alleges that following the
10   distribution of the Subject Design C, Defendant distributed and/or sold fabric and/or
11   garments featuring a design which is substantially similar to the Subject Design C
12   (hereinafter “Subject Product C”), including but not limited to products sold on
13   Amazon.com under the following Amazon Standard Identification Numbers (ASINs):
14   B086YWSX6L, B083DN2X35, B083DV8TPP, B07FPHGMKR, B07S626YB9, and
15   B083DV9V3V.
16         21.    A representative sample of the Subject Design C, and exemplar of Subject
17   Product C are set forth hereinbelow:
18                Subject Design C                               Subject Product C
19

20

21

22

23

24

25

26

27

28
                                                   5
                                               COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 2 Filed 01/22/21 Page 6 of 8 Page ID #:9



 1                                FIRST CLAIM FOR RELIEF
 2                                  (For Copyright Infringement)
 3         22.    Plaintiff realleges and incorporates by reference all allegations in paragraphs
 4   1 through 21 in the above as if fully set forth herein.
 5         23.    Plaintiff is informed and believes and thereon alleges that Defendant had
 6   access to the Subject Design A, Subject Design B, and Subject Design C (collectively, the
 7   “Subject Designs”), including, without limitation, through (a) access to illegally
 8   distributed copies of the Subject Designs by third-party vendors and/or DOE Defendants,
 9   including without limitation international and/or overseas converters and printing mills;
10   and (b) access to garments in the marketplace manufactured with lawfully printed fabric
11   bearing the Subject Designs.
12         24.    Plaintiff is informed and believes and thereon alleges that Defendant
13   manufactures garments and/or is a garment vendor. Plaintiff is further informed and
14   believes and thereon alleges that Defendant has an ongoing business relationship with
15   DOE Defendant retailers, and each of them, and supplied garments to said retailers, which
16   garments infringed the Subject Designs in that said garments were (a) constructed in a
17   style that was identical or substantially similar to the Subject Design A and Subject Design
18   B or were an illegal modification thereof; and (b) composed of fabric which featured
19   unauthorized print designs that were identical or substantially similar to the Subject
20   Design C or were an illegal modification thereof.
21         25.    Plaintiff is informed and believes and thereon alleges that Defendant
22   infringed the copyrights in the Subject Designs by creating, making and/or developing
23   directly infringing and/or derivative works from the Subject Designs and by producing,
24   distributing and/or selling Subject Products through a nationwide network of retail stores,
25   catalogues, and on-line websites including, but not limited to, Amazon.com.
26         26.    Due to Defendant’s acts of infringement, Plaintiff has suffered damages in
27   an amount to be established at trial.
28   ///
                                                   6
                                               COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 2 Filed 01/22/21 Page 7 of 8 Page ID #:10



 1          27.    Due to Defendant’s acts of copyright infringement as alleged herein,
 2   Defendant has obtained profits they would not otherwise have realized but for their
 3   infringement of the Subject Designs. As such, Plaintiff is entitled to disgorgement of
 4   Defendant’s profits attributable to the infringement of the Subject Designs in an amount
 5   to be established at trial.
 6          28.    Plaintiff is informed and believes and thereon alleges that Defendant has
 7   committed copyright infringement with actual or constructive knowledge of Plaintiff’s
 8   rights such that said acts of copyright infringement were, and continue to be, willful,
 9   intentional and malicious.
10                                    PRAYER FOR RELIEF
11          WHEREFORE, Plaintiff prays for judgment as follows:
12          a.     That Defendant and their respective agents and servants be enjoined from
13   importing, manufacturing, distributing, offering for sale, selling or otherwise trafficking
14   in any product that infringes the copyrights in the Subject Designs;
15          b.     That Plaintiff be awarded all profits of Defendant, plus all losses of Plaintiff,
16   the exact sum to be proven at the time of trial, or, if elected before final judgment, statutory
17   damages as available under the Copyright Act, 17 U.S.C. § 101 et seq.;
18          c.     That Plaintiff be awarded its attorneys’ fees as available under the Copyright
19   Act U.S.C. § 101 et seq.;
20          d.     That Plaintiff be awarded pre-judgment interest as allowed by law;
21          e.     That Plaintiff be awarded the costs of this action; and
22          f.     That Plaintiff be awarded such further legal and equitable relief as the Court
23   deems proper.
24          Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P. 38
25   and the 7th Amendment to the United States Constitution.
26   ///
27   ///
28   ///
                                                    7
                                                COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 2 Filed 01/22/21 Page 8 of 8 Page ID #:11



 1   Dated: January 22, 2021      THE LAW OFFICE OF THAD M. SCROGGINS
 2
                                        By:   /s/ Thad M. Scroggins
 3                                            Thad M. Scroggins, Esq.
 4
                                              Attorney for Plaintiff,
                                              ANTON INTERNATIONAL, INC.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              8
                                         COMPLAINT
